214 Ga. 187 (1958)
104 S.E.2d 83
ROTHSTEIN, by Next Friend,
v.
GOLF CLUB CO.
20027.
Supreme Court of Georgia.
Argued May 14, 1958.
Decided June 4, 1958.
G. Seals Aiken, Chas. W. Bergman, for plaintiff in error.
John D. Jones, Greene, Neely, Buckley & DeRieux, contra.
ALMAND, Justice.
After a careful consideration of the record in this case and of the decision rendered by the Court of Appeals (97 Ga. App. 128, 102 S.E.2d 654), we are of the opinion that the court did not err in reversing the judgment of the trial court.
Judgment affirmed. All the Justices concur.